PETITION FOR STAY OF EXECUTION.
The appellants have this day filed in this court a petition for a stay of execution based upon the fact that they have filed a petition for a writ of error coram nobis in the 16, 17.  Shelby Circuit Court. On yesterday, July 6, 1938, this court denied a petition for rehearing which extinguished the jurisdiction of this court over the case. This court is without power to grant stays of execution except in aid of its appellate jurisdiction over cases pending on appeal.
The petition for stay of execution is denied for want of jurisdiction in this court to grant the stay upon authority ofDiamond v. State (1924), 195 Ind. 285, 144 N.E. 250, 466. *Page 347